Citation Nr: 1702452	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a temporary total rating based upon the need for convalescence has been raised by the record in an October 2016 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Further development is required for an adequate determination in this case.  The Veteran contends that he is unemployable as a result of his service-connected degenerative disc disease of the lumbar spine, status post laminectomy with posterior fusion, and left and right lower extremity radiculopathy.  In October 2016, subsequent to the September 2012 supplemental statement of the case, he provided a copy of a private medical statement in support of his claim indicating that he had undergone a spinal cord tumor resection and decompressive lumbar laminectomy earlier that month.  No opinion as to employability was provided, and the Veteran did not waive AOJ consideration of this statement.  

In November 2016 correspondence the Veteran reported that he had provided a statement from his VA doctor stating that he was unemployable due to his service-connected disabilities.  A copy of that statement, however, was not included with his correspondence, nor is any such statement included in his available VA record.  Further VA assistance as to this matter is required.

As VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim [38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016)], the Board finds that the Veteran should be afforded another VA examination.  Prior to the evaluation, up-to-date VA treatment records should be obtained.  The case is REMANDED for the following action:

1.  Request that the Veteran provide a copy of the statement from his VA doctor identified in his November 2016 correspondence.

2.  Obtain relevant VA medical records from October 2015.  

3.  Schedule the Veteran for a VA spine examination to include: 

a) An opinion as to the current nature and extent of the Veteran's service-connected degenerative disc disease of the lumbar spine, status post laminectomy with posterior fusion, and left and right lower extremity radiculopathy.  The examiner must, to the extent possible, record all manifest symptoms and impairments associated with these disabilities.  

b) A discussion as to the Veteran's ability presently and during the course of this appeal to function in an occupational environment and as to his functional impairment caused solely by his service-connected disabilities (which include degenerative disc disease of the lumbar spine (L3-4), status post laminectomy with posterior fusion (L5-S1); radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity).

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with other such opinions or evidence.  All necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

